          Case 3:17-cv-04492-JD Document 118 Filed 02/27/20 Page 1 of 4



 1   LIEFF CABRASER HEIMANN &                        CARNEY BATES & PULLIAM, PLLC
     BERNSTEIN, LLP                                  Hank Bates (SBN 167688)
 2   Michael W. Sobol (SBN 194857)                   hbates@cbplaw.com
     msobol@lchb.com                                 Allen Carney
 3   Michael K. Sheen (SBN 288284)                   acarney@cbplaw.com
     msheen@lchb.com                                 David Slade
     Facundo Bouzat (SBN 316957)
 4   fbouzat@lchb.com                                dslade@cbplaw.com
     275 Battery Street, 29th Floor                  519 West 7th St.
 5   San Francisco, CA 94111-3339                    Little Rock, AR 72201
     Telephone: 415.956.1000                         Telephone: 501.312.8500
 6   Facsimile: 415.956.1008                         Facsimile: 501.312.8505
 7   LIEFF CABRASER HEIMANN &
     BERNSTEIN, LLP
 8   Nicholas Diamand
     ndiamand@lchb.com
 9   Douglas I. Cuthbertson
     dcuthbertson@lchb.com
     Sean Petterson
10   spetterson@lchb.com
     250 Hudson Street, 8th Floor
11   New York, NY 10013-1413
     Telephone: 212.355.9500
12   Facsimile: 212.355.9592
13   Attorneys for Plaintiff individually and on
     behalf of all others similarly situated
14

15                                      UNITED STATES DISTRICT COURT

16                                 NORTHERN DISTRICT OF CALIFORNIA

17                                         SAN FRANCISCO DIVISION

18   AMANDA RUSHING,                                Case No. 3:17-cv-04492-JD

19                         Plaintiff,               JOINT NOTICE OF SETTLEMENT OF
                                                    PLAINTIFF AND DEFENDANTS
20   v.                                             VIACOMCBS INC. AND VIACOM
                                                    INTERNATIONAL INC.
21   VIACOMCBS INC., et al.,

22                         Defendants.

23

24               PLEASE TAKE NOTICE that on February 26, 2020, Plaintiff and Defendants

25   ViacomCBS Inc. and Viacom International Inc. (collectively, “Viacom”), after a full-day

26   mediation with Magistrate Judge Jay Gandhi (Ret.), on February 6, 2020, and after weeks of

27   further direct negotiations, have reached a settlement of all of Plaintiff’s claims against Viacom.

28   Plaintiff and Viacom have finalized the text of the settlement agreement, and are working on
                                                                              JOINT NOTICE OF SETTLEMENT
     1932267.1                                      1                 OF PLAINTIFF AND DEFENDANT VIACOM
                                                                                           3:17-CV-04492-JD
         Case 3:17-cv-04492-JD Document 118 Filed 02/27/20 Page 2 of 4



 1   finalizing related documentation forthwith.
 2

 3   Dated: February 27, 2020              Respectfully submitted,

 4
                                              /s/ Michael W. Sobol
 5
                                           Michael W. Sobol (SBN 194857)
 6                                         msobol@lchb.com
                                           Michael K. Sheen (SBN 288284)
 7                                         msheen@lchb.com
                                           Facundo Bouzat (SBN 316957)
 8                                         fbouzat@lchb.com
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 9                                         275 Battery Street, 29th Floor
                                           San Francisco, CA 94111-3339
10                                         Telephone: 415.956.1000
                                           Facsimile: 415.956.1008
11
                                           Nicholas Diamand
12                                         ndiamand@lchb.com
                                           Douglas I. Cuthbertson
13                                         dcuthbertson@lchb.com
                                           Sean Petterson
14                                         spetterson@lchb.com
                                           LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
15                                         250 Hudson Street, 8th Floor
                                           New York, NY 10013-1413
16                                         Telephone: 212.355.9500
                                           Facsimile: 212.355.9592
17
                                           Hank Bates (SBN 167688)
18                                         hbates@cbplaw.com
                                           Allen Carney
19                                         acarney@cbplaw.com
                                           David Slade
20                                         dslade@cbplaw.com
                                           CARNEY BATES & PULLIAM, PLLC
21                                         519 W. 7th St.
                                           Little Rock, AR 72201
22                                         Telephone: 501.312.8500
                                           Facsimile: 501.312.8505
23
                                           Attorneys for Plaintiff and the Proposed Classes
24

25

26

27

28
                                                                             JOINT NOTICE OF SETTLEMENT
     1932267.1                                     2                 OF PLAINTIFF AND DEFENDANT VIACOM
                                                                                          3:17-CV-04492-JD
         Case 3:17-cv-04492-JD Document 118 Filed 02/27/20 Page 3 of 4



 1   Dated: February 27, 2020         /s/ Sonya D. Winner
 2                                  Sonya D. Winner (Bar No. 200348)
                                    COVINGTON & BURLING LLP
 3                                  Salesforce Tower
                                    415 Mission Street
 4                                  San Francisco, CA 94105-2533
                                    Telephone: + 1 (415) 591-6000
 5                                  Facsimile: + 1 (415) 591-6091
                                    Email: swinner@cov.com
 6
                                    Emily Johnson Henn (Bar No. 269482)
 7                                  Kathryn E. Cahoy (Bar No. 298777)
                                    COVINGTON & BURLING LLP
 8                                  3000 El Camino Real
                                    5 Palo Alto Square
 9                                  Palo Alto, California 94306-2112
                                    Telephone: + 1 (650) 632-4700
10                                  Facsimile: + 1 (650) 632-4800
                                    Email: ehenn@cov.com
11                                  Email: kcahoy@cov.com
12                                  Attorneys for Defendants ViacomCBS Inc. and
                                    Viacom International Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    JOINT NOTICE OF SETTLEMENT
     1932267.1                             3                OF PLAINTIFF AND DEFENDANT VIACOM
                                                                                 3:17-CV-04492-JD
         Case 3:17-cv-04492-JD Document 118 Filed 02/27/20 Page 4 of 4



 1                                                 ATTESTATION
 2               I, Michael W. Sobol, attest that all signatories listed, and on whose behalf the filing is

 3   submitted, concur in the filing’s content and have authorized the filing.

 4   Dated: February 27, 2020                    By:    /s/ Michael W. Sobol
                                                         Michael W. Sobol
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                    JOINT NOTICE OF SETTLEMENT
     1932267.1                                           4                  OF PLAINTIFF AND DEFENDANT VIACOM
                                                                                                 3:17-CV-04492-JD
